21-10561-mew          Doc 142     Filed 06/11/21 Entered 06/11/21 16:52:37                 Main Document
                                              Pg 1 of 2
                                         Hearing Date: June 29, 2021 at 11:00 a.m. (Prevailing Eastern Time)


TOGUT, SEGAL & SEGAL LLP
One Penn Plaza, Suite 3335
New York, New York 10119
Telephone: (212) 594-5000
Albert Togut
Kyle J. Ortiz
Bryan M. Kotliar
Amanda C. Glaubach

Counsel to the Debtor
and Debtor in Possession

UNITED STATES BANKRUPTCY COURT
SOUTHERN DISTRICT OF NEW YORK

In re:                                                   Chapter 11

GREENSILL CAPITAL INC.,                                  Case No.: 21-10561 (MEW)

                           Debtor.1


                  NOTICE OF SCHEDULING OF TELEPHONIC OMNIBUS
                    HEARING FOR JUNE 29, 2021 AT 11:00 A.M. (EST)

                 PLEASE TAKE NOTICE that on March 25, 2021 (the “Petition Date”), the

above-captioned debtor and debtor-in-possession (the “Debtor”) filed a voluntary

petition for relief under chapter 11 of title 11 of the United States Code (the “Bankruptcy

Code”) in the United States Bankruptcy Court for the Southern District of New York

(the “Bankruptcy Court”).

                 PLEASE TAKE FURTHER NOTICE that the Debtor hereby gives notice that

a telephonic omnibus hearing (the “Omnibus Hearing”) has been scheduled in the above-

captioned case for June 29, 2021 at 11:00 a.m. (Prevailing Eastern Time).

                 PLEASE TAKE FURTHER NOTICE that the Omnibus Hearing will be held

before the Honorable Michael E. Wiles, United States Bankruptcy Judge for the Southern

District of New York, in the United States Bankruptcy Court for the Southern District of


1
    The last four digits of the Debtor’s federal tax identification number are 3971. The Debtor’s address is
    c/o Togut, Segal & Segal LLP, One Penn Plaza, Suite 3335, New York, New York 10119.
21-10561-mew       Doc 142   Filed 06/11/21 Entered 06/11/21 16:52:37     Main Document
                                         Pg 2 of 2



New York (the “Bankruptcy Court”), Courtroom 617, One Bowling Green, New York,

New York 10004-1408.

             PLEASE TAKE FURTHER NOTICE that additional omnibus hearings will

occur thereafter as may be scheduled by the Bankruptcy Court.

             PLEASE TAKE FURTHER NOTICE that parties wishing to participate in

the Omnibus Hearing must make arrangements through Court Solutions LLC at

www.court-solutions.com. Instructions to register for Court Solutions LLC are attached to

Gen. Ord. M-543.

             PLEASE TAKE FURTHER NOTICE that Gen. Ord. M-543, along with other

temporary procedures implemented by the Bankruptcy Court in connection with the

COVID-19 pandemic (including electronic filing procedures for pro se parties) can be

found by visiting www.nysb.uscourts.gov (the “Bankruptcy Court’s Website) and clicking

on the “Coronavirus COVID-19 Protocol” banner.


Dated: New York, New York
       June 11, 2021
                                        GREENSILL CAPITAL INC.,
                                        Debtor and Debtor in Possession
                                        By its Counsel
                                        TOGUT, SEGAL & SEGAL LLP,

                                        By:

                                        /s/ Bryan M. Kotliar
                                        ALBERT TOGUT
                                        KYLE J. ORTIZ
                                        BRYAN M. KOTLIAR
                                        AMANDA C. GLAUBACH
                                        One Penn Plaza, Suite 3335
                                        New York, New York 10119
                                        Telephone: (212) 594-5000




                                              2
